Kellogg, J. (dissenting):
I do not think Marceau v. Rutland R. R. Co. (211 N. Y. 203) is controlling here. In that case a fireman was injured who had nothing to do with the care or operation of the boiler. The injury was caused in a way that clearly relieved him from any responsibility with reference to it, and the surrounding circumstances indicated clearly that the explosion was caused by the negligence of the defendant in failing properly to inspect or repair the boiler, or by the improper management of its engineer. The doctrine of res ipsa loquitur was there well invoked. In this case the engineer was injured. He had the control and management of the boiler. Evidently the boiler was defective, or, as claimed by the defendant, the engineer allowed the water to get too low, and by a sudden supply of cold water caused the explosion. The facts speaking in this case, therefore, say that the cause of the explosion was either a defect in the boiler itself or the improper management of it by the engineer. If a bystander, or an employee having nothing to do with the boiler, had been injured by the explosion, the doctrine of res ipsa loquitur would apply, and indicate the defendant’s negli*492gence, for it would be equally responsible for either cause. But here the circumstances unexplained may point as directly to the negligence of the engineer as to a defect in the boiler. Therefore, the engineer gains no advantage from the doctrine except perhaps by confining the proof in the first instance to the allegation that he was not negligent, and, therefore, the boiler must have been defective. In order, therefore, to prove negligence of the defendant it was necessary for him to establish that the boiler was defective; in other words, that his conduct ■did not cause the explosion. Where an injury occurs from one of two causes, for one of which the defendant is responsible and for the other of which the plaintiff is responsible, the burden rests with the plaintiff to show that the negligence of the defendant caused the injury. The charge proceeded upon the theory that the accident itself implies negligence of the defendant, and that it is the duty of the defendant to explain to the satisfaction of the jury whether the accident was caused by a defect in the boiler or by its improper use. In these respects the charge was erroneous. I favor a reversal.
Smith, P. J., concurred.
Judgment and order affirmed, with costs.